Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species 2 (cage device 100) in the reply filed on 10/26/2022 is acknowledged.

    PNG
    media_image1.png
    715
    479
    media_image1.png
    Greyscale

The examiner notes that the elected species 100 fails to have a plate. Claims 12-16 are directed to a non-elected Species having a plate. The examiner further notes that the heavily amended claims have been broadened to read on other species such as cage device 40 shown in figure 5 and have been withdrawn by original presentation directed to a previous non-presented embodiment(s). See original claims 11-15 which correspond to “cage (140)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 describes a plurality of protruding sections extending laterally from the body section in a substantially transverse direction. Transverse direction has not been defined relative to anything and the claim is indefinite.
Claim 17, “the plurality of protruding sections” lacks antecedent basis and is ambiguous.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenzel et al (9,788,870).
Brenzel et al teaches an implant for an ankle comprising a body section comprising plurality of struts that form a plurality of cells.

    PNG
    media_image2.png
    587
    469
    media_image2.png
    Greyscale

	Claim 2, the body section comprises a plurality of protruding sections (generally 5800, 5802) extending laterally from the body in a substantially transverse direction.
	Claim 3, distal end (generally 5804).
	Claim 7, holes in the body section are self-evident. 
	The embodiment shown above is interpreted as substantially rounded and substantially pear shaped.
	Claims 8-9, inherently stem 128 can be perceived as a plurality of elongated section which are coupled to the proximal portion of the body section. Each section has holes.

    PNG
    media_image3.png
    229
    481
    media_image3.png
    Greyscale

	Claims 21-22, anywhere a screw can extend through is interpreted as a screw channel. See 5806 and 122.

Claims 1, 7, 10-11, 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams (10,045,854).
Adams teaches an implant for an ankle comprising a body section 22 comprising plurality of struts that form a plurality of cells.

    PNG
    media_image4.png
    310
    270
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    251
    200
    media_image5.png
    Greyscale


	Claim 7, holes in the body section are self-evident. 
	Claims 10-11, the embodiment shown above is interpreted as substantially rounded and substantially pear shaped (see figure 13). 
	Claims 8-9, inherently stem 128 can be perceived as a plurality of elongated section which are coupled to the proximal portion of the body section. Each section has holes.
	Claims 21-22, anywhere a screw can extend through is interpreted as a screw channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (10,045,854).
Adams teaches an implant for an ankle as described above.
Claims 2-4, referring to figure 8 above, Adams teaches a protruding section (tab 40) extending laterally from the distal body in a substantially transverse direction. Column 5, lines 56-60 teach the tab can be secured to the bone with screws (plural) via holes. This appears to be the same as what applicant shows in figure 23. It would have been obvious to one having ordinary skill in the art to have a plurality of protruding section to better secure the implant to the bone. See MPEP 2144.04 (VI)B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774